Citation Nr: 1761103	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran testified at a Travel Board hearing; a transcript of that hearing is of record.

The Board previously considered this matter in March 2015, when it remanded the Veteran's appeal for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral knee and low back disabilities.  He asserts that these disabilities are due to his service as a combat medic in the 82nd Airborne, in particular, his parachute jumps.  In the alternative, he asserts that the claimed disabilities have been aggravated by his service-connected left ankle.

In a statement received 12/17/2009, the Veteran stated that he did not have knee or back pain prior to service.  He recounted that, as a paratrooper, he had several extremely hard landings and frequently had to walk 20-30 miles with a 75 pounds rucksack.  He further indicated that, in January 1987, he landed on his knees and head, adding that he could not walk at the time and that he has had some problems with his knees ever since.  He explained that his knees became a serious concern in the early 1990s.  Notwithstanding, he indicated that he began to have excess fluid drained from his knees around 1989 in small clinics in Phoenix and Las Vegas.  Regarding his back, the Veteran recounted two severe landings in 1986.  For one of them, he recalled being unable to walk due to back pain and consequently being taken off the drop zone on a stretcher.  He added that, later that year, he reinjured his back on a training exercise.  He reported that, as a result of this injury, he was unable to move for one week.  He further indicated that he had had back pain on and off ever since.  He explained that, five years earlier, his back pain had become unbearable, at which point he decided to seek medical treatment.  Nevertheless, he indicated that his back had gone out completely at least 15 times since 1988.

In a statement received 12/21/2009, the Veteran indicated that, in service, he was twice incapacitated for at least three days due to back injuries.  With regard to his knees, he stated that he started having problems a year after discharge and that he has had problems ever since.  

In a statement received 01/06/2010, the Veteran's mother indicated that the Veteran did not have back or knee issues prior to service that that he began having such trouble after returning home from service.

In a statement received 01/08/2013, the Veteran reiterated his reports of injuring his knees and back as a result of hard parachute landings.  He also alluded to running on uneven ground and carrying up to 120 pounds for fast road marches in excess of 25 miles.  He reiterated that he has had knee and back issues since exiting service.  

In a statement received 11/06/2013, Dr. MC noted that the Veteran had had knee and back issues for over 25 years.  Dr. MC went on to stated that he could not offer an explanation for the Veteran's knee and back problems, other than the possibility that his chronic pain are due to the injuries that he sustained in service.

The Veteran has reported VA treatment at multiple VA facilities, namely: the outpatient clinic in Conroe (Texas) and the VA medical centers (VAMCs) in Houston, Loma Linda, Las Vegas, Salt Lake City, and Phoenix.  The Board's March 2015 remand instructed the RO to obtain records of VA treatment for bilateral knee and low back issues since April 2010 from these facilities.  A review of the record reveals that, in May 2015, treatment records from the VAMCs in Loma Linda, Houston (including Conroe), Salt Lake City, and Phoenix were associated with the claims.

In correspondence received 05/16/2015, the Veteran correctly indicated that the RO did not obtain treatment records from the VAMC in Las Vegas.  Furthermore, he indicated that records from the Las Vegas VAMC should date back to 1989, while records from the Phoenix VAMC should date back to 1987.

A review of available VA treatment records reveals a five-page set of records from the Pahrump Community Based Outpatient Clinic (CBOC), in Southern Nevada.  These records include X-ray reports for the Veteran's left and right knees from November 1993 and June 1996, respectively.  However, the earliest treatment note is dated April 2007.  With regard to records from the Phoenix VAMC, the earliest note is dated December 2012.  Thus, it appears that there are relevant VA treatment records that are still outstanding.  On remand, the RO should undertake efforts to obtain any outstanding records of VA treatment since 1987, in particular, from the Phoenix and Las Vegas VAMCs.

The Board's March 2015 remand also instructed the RO to assist the Veteran in obtaining records of private treatment for pre-patellar patellar bursitis.  In this regard, the Veteran has indicated that his knees were drained in multiple occasions around the late 1980s and early 1990s.  See statement received 12/17/2009; March 2013 VA examination.  Pursuant to the Board's remand, the RO sent the appropriate letter to the Veteran in May 2015.  In a statement received 05/16/2015, the Veteran indicated that the relevant private clinics did not possess records that far back in time.  The Veteran did not provide any contact information for these providers.  In this regard, the Board finds that no further action is warranted. 

Pursuant to the March 2015 remand, the Veteran underwent a VA examination in July 2015.  The examination report shows diagnoses of degenerative disc/joint disease with IVDS for the lumbar spine, and osteoarthritis for both knees.  The VA examiner opined that these diagnoses were "less likely than not" related to service.  The examiner's sole rationale was that there was no continuity of medical visits to link the Veteran's symptoms in service and his current diagnosed disabilities.  This opinion is clearly inadequate, as it lacks a medical rationale.  Rather, it is solely based on the absence of corroborating evidence to rule a nexus between in-service symptoms and the current disabilities.  Further, the examiner did not take into consideration the Veteran's description of his injuries in service or his reports of knee and back symptoms since service.  In addition, since the July 2015 VA examination, the Veteran has submitted medical literature on the topic of military parachuting injuries.  See 11/10/2005, Correspondence.  This literature is relevant to the Veteran's claim and must be considered by the appropriate VA examiner.  Finally, the July 2015 VA opinion did not consider the Veteran's contention that his claimed knee and back disabilities are secondary to his service-connected left ankle.  For all these reasons, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board further notes that, in a statement received 11/10/2015, the Veteran expressed his displeasure with the July 2015 VA examination.  Specifically, the Veteran described the experience as extremely offensive and upsetting, adding that he was unable to make comments and that he was silenced three times by the examiner.  The Veteran's statements raise questions regarding the adequacy of the July 2015 VA examination.  Significantly, they suggest that the Veteran was not allowed to submit potentially relevant lay evidence for consideration by the VA examiner.  Under these circumstances, the Board finds that a new VA examination is appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to include any records of treatment since 1987.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed disabilities.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a) Is any current knee disability at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?

(b) Is any current low back disability at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?

In responding to these questions, the examiner must consider the demands of the Veteran's service as a paratrooper and the nature of his parachuting injuries, as reported by the Veteran in multiple lay statements.  See remand narrative.  The examiner must also consider the Veteran's reports of on-and-off knee and back symptoms since service and his reported history of treatment for such symptoms.  Finally, the examiner must consider the medical literature on military parachuting injuries submitted by the Veteran in 11/10/2005.  

(c) If not directly related to service, is any current knee disability at least as likely as not proximately due to his service-connected left ankle disability?  If not, then is it at least as likely as not that any current knee disability has been aggravated (permanently worsened beyond it natural progression) by his service-connected left ankle disability?  

(d) If not directly related to service, is any current low back disability at least as likely as not proximately due to his service-connected left ankle disability?  If not, then is it at least as likely as not that any current low back disability has been aggravated (permanently worsened beyond it natural progression) by his service-connected left ankle disability?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should provide a comprehensive medical rationale for any opinion offered.  In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence (of either treatment or a diagnosis).  Rather, the examiner should consider the extent to which there is a medical nexus between any in-service symptoms and a current disability.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




